      
      
1    WILCOXEN	CALLAHAM,	LLP	
     DANIEL	E.	WILCOXEN,	SBN		054805	
2    dan@wilcoxenlaw.com		
     DREW	M.	WIDDERS,	SBN	245439	
3    dwidders@wilcoxenlaw.com		
     2114	K	Street	
4    Sacramento,	CA	95816	
     Telephone:		(916)	442‐2777	
5    Facsimile:				(916)	442‐4118	
     	
6    Attorneys	for	Plaintiff	
     	
7    	
                                                 	
8                               UNITED	STATES	DISTRICT	COURT	
                                                 	
9                              EASTERN	DISTRICT	OF	CALIFORNIA	
                                                 	
10                                               	
                                                 	
11   JOSEPH	DANIEL	NEVIS,		                        Case	No.:	 2:17‐CV‐02295‐JAM‐AC
     	                                             	
12   	     Plaintiff,	                             AMENDED	ORDER	ON	STIPULATION	TO	
     	                                             CONTINUE	TRIAL	AND	RELATED	DATES		
13   	     v.	                                     	
     	                                             Trial	Date:		10/21/2019	
14   RIDEOUT	MEMORIAL	HOSPITAL,	et	al.,	           	
     	                                             	
15   	     Defendants.	                            	
     	
16   	
     	
17   	     Upon	stipulation	of	counsel,	and	good	cause	appearing	therefor,	the	Court	finds	that	
18   continuing	the	trial	and	related	dates	as	requested	will	not	prejudice	the	parties	nor	the	
19   Court,	and	will	allow	additional	time	that	is	needed	to	complete	witness	depositions	prior	
20   to	expert	disclosure.		There	have	been	no	previous	requests	to	continue	these	dates	nor	the	
21   trial	date	in	this	matter.			
22   	       THEREFORE,	 IT	 IS	 HEREBY	 ORDERED	 THAT	 the	 current	 trial	 date	 of	 August	 19,	
23   2019,	and	all	dates	related	thereto	are	vacated,	and	that	the	following	dates	shall	now	apply:	
24                                             DISCOVERY	
25   	       All	Discovery	shall	be	completed	by	May	7,	2019.		Not	later	than	fourteen	(14)	days	
26   prior	to	the	close	of	discovery,	the	parties	shall	file	with	the	Court	a	brief	joint	statement	
27
                                                 {00198132}
28
                                          ‐1‐	
         [PROPOSED]	AMENDED	ORDER	ON	STIPULATION	TO	CONTINUE	TRIAL	AND	RELATED	
                                         DATES	
                                               	
      
      
1    summarizing	all	law	an	motion	practice	heard	by	the	Court	as	of	the	date	of	the	filing	of	the	
2    statement,	whether	the	Court	has	disposed	of	the	motion	at	the	time	the	statement	is	filed	
3    and	served,	and	the	likelihood	that	any	further	motions	will	be	noticed	prior	to	the	close	of	
4    law	and	motion.			The	filing	of	this	statement	shall	not	relieve	the	parties	or	counsel	of	
5    their	obligation	to	timely	notice	all	appropriate	motions	as	set	forth	herein.	
6                                DISCLOSURE	OF	EXPERT	WITNESSES	
7    	       Initial	disclosures	of	expert	witnesses	between	the	parties	shall	be	May	7,	2019.			
8    Supplemental	disclosure	and	disclosure	of	any	rebuttal	experts	shall	be	May	14,	2019.	
9                                        DISPOSITIVE	MOTIONS	
10   	       All	dispositive	motions	shall	be	filed	by	June	18,	2019.			Hearings	on	such	motions	
11   shall	be	on	July	16,	2019	at	1:30	p.m.	
12                                  FINAL	PRE‐TRIAL	CONFERENCE	
13   	       The	final	pre‐trial	conference	shall	be	set	for	August	16,	2019	at	11:00	a.m.		The	
14   parties	shall	file	with	the	court,	no	later	than	seven	days	prior	to	the	final	pre‐trial	
15   conference,	a	joint	pre‐trial	statement.		Also	at	the	time	of	filing	the	Joint	Pretrial	
16   Statement,	counsel	are	requested	to	e‐mail	the	Joint	Pretrial	Statement	and	any	
17   attachments	in	Word	format	to	Judge	Mendez’s	assistant,	Jane	Klingelhoets	at	
18   jklingelhoets@caed.uscourts.gov.	
19                                                TRIAL	
20   	       Jury	trial	in	this	matter	is	set	for	October	21,	2019	at	9:00	a.m.			The	parties	
21   estimate	a	trial	length	of	approximately	10‐14	days.	
22   	       All	other	aspects	of	the	Court’s	January	17,	2018	STATUS	(Pre‐trial	Scheduling)	
23   ORDER	shall	remain	in	effect.	
24   	
25   	
26   	
27
                                                 {00198132}
28
                                          ‐2‐	
         [PROPOSED]	AMENDED	ORDER	ON	STIPULATION	TO	CONTINUE	TRIAL	AND	RELATED	
                                         DATES	
                                               	
      
      
1    	
2    	
3    	       IT	IS	SO	ORDERED.	
4    DATED:		12/19/2018	
5    	       	     	     	        	   	    /s/	John	A.	Mendez_________________	
6    	       	     	     	        	   	    HON.	JOHN	A.	MENDEZ	
7    	       	     	     	        	   	    United	States	District	Court	Judge	
8    	
9    	
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                          {00198132}
28
                                          ‐3‐	
         [PROPOSED]	AMENDED	ORDER	ON	STIPULATION	TO	CONTINUE	TRIAL	AND	RELATED	
                                         DATES	
                                               	
